Horton, J.,
dissenting: The plurality correctly asserts that the plaintiff’s arguments regarding the color of the Honda Odyssey and the need to ignore Japanese transgressions in favor of attention to corporate greed were “extremely unprofessional and deplorable,” but the plurality also correctly states that these arguments “must be considered in light of the circumstances of the particular case.” The plurality further notes correctly that “the decision whether to grant the mistrial motion or the motion for a new trial falls within the trial court’s discretion.” The actual rule is “[bjecause the trial court is in the best position to gauge prejudicial impact, it has broad discretion to determine whether a mistrial or other remedial action is necessary.” State v. Martin, 138 N.H. 508, 516, 643 A.2d 946, 951 (1994). I would hold that the trial court’s actions relative to these arguments were within its broad discretion.
Neither comment was directly related to an issue in the case. Although completely uncalled for, the arguments were, at best, a weak attempt to engender nationalistic (rather than racial) prejudice, the former suggesting that it might be unfair for a Japanese manufacturer to use the colors of the American flag, and the latter pointing out (albeit in the context of suggesting that the jury should not consider this fact) that the Japanese had bombed Pearl Harbor and criticized American workers. These comments are so unrelated to the basis of the case and so lame in their obvious intent to move the jury to act on prejudice that the trial court could make a fair assessment that any prejudice would be cured by its general instructions. In the words of the trial court, the plaintiff “raised irrelevant and potentially prejudicial issues. . . . The Court must evaluate the statements in the context of the entire trial and determine whether they . . . rendered the trial unfair.” The trial court specifically found that the jury followed the court’s instructions and based its verdict on the evidence and the law. A review of the record demonstrates that the verdict is, in all other respects, *589consistent with the evidence and the law. There is no indication that the verdict was based on national prejudice.
I would affirm the verdict. To reach this result, I have reviewed the remaining issues preserved on appeal and not addressed in the plurality opinion. This review leads me to the conclusion that the defendant’s claims of error are without merit.
I respectfully dissent.
THAYER, J., joins in the dissent.